990 F.2d 1257
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jose GARZON-FORERO, Plaintiff-Appellant,v.Carol GETTY, Chairwoman, United States Parole Commission,Defendant-Appellee.
No. 91-36057.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1993.*Decided March 17, 1993.

Before TANG, POOLE and RYMER, Circuit Judges.

ORDER OF DISMISSAL

1
The appellant was released from the custody of the Bureau of Prisons to the custody of the Immigration and Naturalization Service on January 22, 1993.   Therefore, this appeal is moot and is hereby DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4